         Case 1:94-cr-05044-DAD Document 608 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,                     No. 1:94-cr-05044-DAD
12                       Plaintiff,
13            v.                                       ORDER REFERRING MOTION SEEKING
                                                       FIRST STEP ACT RELIEF TO FEDERAL
14       GUADALUPE FAVELA,                             DEFENDER’S OFFICE
15                       Defendant.
16

17           On July 31, 1995, defendant Guadalupe Favela was sentenced in this action. On April 28,

18   2020, defendant filed a pro se motion for compassionate release pursuant to the First Step Act and

19   18 U.S.C. § 3582(c)(1)(A). (Doc. No. 607.)

20           Pursuant to General Order No. 595, the Federal Defender’s Office (“FDO”) is appointed

21   to represent defendant in conjunction with the motion for compassionate release.1 The FDO shall

22   have 60 days from the date of this order to file a supplement to defendant’s pro se motion or to

23   notify the court and the government it does not intend to file a supplement. Thereafter, absent

24   further order of the court amending the deadlines, the government shall have 30 days from the

25   /////

26
     1
27     Assistant Federal Defenders Ann McClintock (Ann_McClintock@fd.org) and Carolyn Wiggin
     (Carolyn_Wiggin@fd.org) are to be included in the CM/ECF’s Notice of Electronic Filing in this
28   action.
                                                    1
       Case 1:94-cr-05044-DAD Document 608 Filed 05/06/20 Page 2 of 2

 1   date of the FDO’s filing to file a response to defendant’s motion. Any reply shall be filed within

 2   fifteen days of the filing of any response by the government.

 3   IT IS SO ORDERED.
 4
        Dated:     May 6, 2020
 5                                                     UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
